Order entered October       e            ,   2012




                                                    In The
                                      Court of appeafti
                             fifth Oiotritt of Texao at 3Ballass
                                             No. 05-12-00591-CR
                                             No. 05-12-00592-CR

                              BRUCE KEVIN CONWAY, Appellant

                                                     V.

                                 THE STATE OF TEXAS, Appellee

                             On Appeal from the 194th District Court
                                     Dallas County, Texas
                       Trial Court Cause Nos. F07-57835-M, F10-61538-M

                                                    ORDER

        Appellant's brief is overdue. We also note that the Court has not received copies of the

trial court's certifications of appellant's right to appeal.

        Accordingly, we ORDER the trial court to conduct a hearing to determine why

appellant's brief has not been filed. In this regard, the trial court shall make appropriate findings

and recommendations and determine whether appellant desires to prosecute the appeals, whether

appellant is indigent, or if not indigent, whether retained counsel has abandoned the appeal.     See

TEX. R. APP. P. 38.8(b). If the trial court cannot obtain appellant's presence at the hearing, the

trial court shall conduct the hearing in appellant's absence. See Meza v. State, 742 S.W.2d 708

(Tex. App.—Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent, the trial court is
ORDERED to take such measures as may be necessary to assure effective representation, which

may include appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         The appeals are ABATED to allow the trial court to comply with the above order. The

appeals shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.




                                                    DAVID L. BRIDGES
                                                    JUSTICE